ORDER OF SUSPENSION OF CERTAIN ATTORNEYS FOR FAILURE TO COMPLY WITH CONTINUING LEGAL EDUCATION REQUIREMENTS
On April 17, 2001, this Court issued an order suspending certain attorneys for failing to comply with the continuing legal education obligations established by Indiana Admission and Discipline Rule 29, §§ 3 and 10. There were certain other noncompliant attorneys who were not suspended or named in that order because the Indiana Commission for Continuing Legal Education ("Commission") had granted them extensions of time within which to comply, as authorized by Admission and Discipline Rule 29 § 8.
The Commission has now notified the Court that some of those noncompliant attorneys who were granted extensions of time have still failed to comply, and that the extensions of time they were granted have expired.
The Court finds that the attorneys listed alphabetically below have not complied with the appropriate Admission and Discipline Rules within the time allowed by the Rules nor within extensions authorized by the Commission. Accordingly, the following attorneys are SUSPENDED from the practice of law in the State of Indiana:
4081-45 Donald Robert Black Herbert-Tschaepe-Strasse20 10369 Berlin Germany
14816-85 Catherine Irene Dilley 715 Bexley Road West Lafayette, IN 47906-2807
18617-80 Jeffrey Warren Eakins P.0. Box 5 Greenfield, IN 46140
7362-82 Donna Ray Hagedorn 957 East Powell Evansville, IN 47713
14447-79 John Vincent Lacci 300 Main Street Suite 800 P.O. Box 1010 Lafayette, IN 47902-1010
9282-49 John Moss, Jr. 510 Jefferson Plaza One Virginia Avenue Indianapolis, IN 46204
22612-79 Brian Lee Nelson 8358 Putnam Street West Lafayette, IN 47906-1276
9971-49 June Denise Oldham 501 West 44th Street Indianapolis, IN 46208
1624846 Edward George Zaknoen Winston & Strawn 35 West Wacker Drive Chicago, IL 60601
Although the suspension is effective as of the date of this order for purposes of the reinstatement procedures that must be followed and/or any penalties that must be paid for reinstatement, the Court directs that the suspensions from the actual practice of law will not go into effect until 11:59 pm. on Sunday, February 17, 2002. The delay from the date of this order to the suspension date is for the sole purpose of *398allowing time for copies of this order to be sent, received, and acted upon by the suspended attorneys. All attorneys listed in this order are suspended from the practice of law, but may be reinstated as provided by Rule or as otherwise specified and must pay any penalty associated with reinstatement provided by the Rules.
The Clerk of this Court is directed to forward a copy of this Order suspending various attorneys as provided in Admission and Discipline Rule 23 § 3(d). In addition, copies are to be sent to each of the attorneys identified in this Order; to the Indiana Supreme Court Disciplinary Commission; to the Indiana Commission For Continuing Legal Education; to the Supreme Court Administrator; to the Executive Director of State Court Administration; to the Indiana State Bar Association; and to all Clerks of the Cireuit Courts of this state who, with the aid of the Judge of the Circuit Court in which that Clerk serves, shall post this Order for examination by the members of the bar. ‘
All Justices concur.